Broyles, C. J.
The defendant was charged with the burglary *62of a dwelling house. An accomplice testified that the defendant broke into the house and brought out a suit-case “ full of things ” and said he was going to carry it to his sister’s house. An officer, Charley Seagraves, testified that a day or two after the burglary he arrested the defendant and “ found a suit-case full of the stuff ” at the house of the defendant’s sister,- and also found a brown coat suit that the defendant had given to his wife. The son of the owner of the house testified that some one had broken into the house and carried away certain clothes belonging to his mother, and that “ Mr. Seagraves recovered some of this property. He has the short coat and brown coat suit.” This testimony of the son was suffipient to show that at least some of the property recovered by the officer was taken from the house on the occasion of the burglary, and this testimony added to that of the officer was sufficient corroboration of the testimony of the accomplice. It follows that the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.